Mr. Justice Graves delivered the opinion of the court. 4. Carriers, § 188*—when duty of initial carrier of stock fully performed. Where the defendant railroad received certain cars of cattle for shipment from a point outside of Chicago to a consignee at the Union Stockyards, Chicago, and defendant, in its regular course of business, transported such shipments by another railroad from Western avenue, Chicago, to unloading chutes at said yards at a certain price per car, paid by it to such other railroad and also paid the Union Stockyards & Transit Company a certain price per car for unloading and delivering such shipments, held that defendant’s whole duty as a common carrier would not be performed until such shipment had been actually delivered to the consignee. 5. Carriers, § 199*—when burden of proof on initial carrier to show lawful excuse for failure to deliver stock. In an action to recover damages for failure of a common carrier to deliver a shipment of live stock, where the defendant’s duty as initial carrier to deliver such shipment and its failure to deliver it to the consignee were established, held, that the defendant had the burden of showing a sufficient lawful excuse for such failure. 6. Carriers—what is sufficient excuse for failure to deliver live stock. The fact that a shipment of live stock came from a quarantined territory, held to constitute a justification for the refusal of the carrier transporting such shipment to unload and its failure to deliver same as required by its contract of carriage. 7. Animals, § 4*—what not sufficient grounds for destruction of property rights in stock coming from, quarantined territory. A mere rumor, the truth or falsity of which is easy of ascertainment, that a certain shipment of live stock came from quarantined territory, held not enough to justify the destruction of property rights without even an attempt to verify or disprove such rumor, in an action to recover damages for failure of the carrier to deliver such shipment under its contract of carriage. 8. Carriers, § 93*—when evidence insufficient to show acceptance of shipment of live stock by shipper. Evidence held insuffi-, cient to show plaintiff’s agent had accepted a certain shipment of live stock, where such agent attempted to secure possession of such live stock but defendant refused to permit it to be unloaded and delivered, in an action by a shipper to recover damages for failure to deliver such shipment.